DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Response to Arguments
 Applicant’s arguments with respect to claim 3 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perlin (U.S. Patent Application Publication No. 2012/0086659) in view of Applicants’ Admitted Prior Art (Background of the Invention section of Applicants’ specification [0005]-[0025]), hereafter AAPA.
Regarding claim 3:
Perlin discloses (Fig. 128 and [0759]: 

one or more stationary sensing units(100 101 being stationary) for collecting the measurements(100 101 track the object continuously, see [0759]); and
a computer (See abstract)in communication with the sensing units(see abstract) which makes one or more representations of an object’s surface contact interaction and extracts patterns and features of the representations(computer tracks object surface contact and robust tracking of persistent identity see [0759]).
Perlin does not disclose: 
To infer object movement behavior and intent.
In related art, AAPA discloses:
To infer object movement behavior and intent. ([0005]-[0010])
AAPA discloses that the analysis of movement to determine patterns may provide a benefit, for example, an intention of a person making footsteps to rob a building. [0010].  IT would have been obvious to modify Perlin in view of AAPA for the obvious benefit of analyzing the movements to determine the intentions of the mover. For Example, to provide feedback on the movements done on the Perlin device.  Thus, the features of claim 3 would have been obvious to one having ordinary skill in the art. 

Allowable Subject Matter
Claims 1 and 2 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 


a sensor portion, of a plurality of sensor tiles forming a walkway with which the person makes contact and to which the person applies pressure a number of times a day; and
a computer in communication with the .sensor portion that receives signals indicative of gait of the person moving on the walkway the number of times a day from the sensor portion corresponding to the contact and pressure applied to the sensor portion by the person, determines from the signals over time the non-apparent attribute based on center of pressure measurements of footsteps of the person, as recited in claim 1; and 
receiving signals by a computer in communication with the sensor portion from the sensor portion corresponding to the contact and pressure applied to the sensor portion indicative of gait of the person moving on the walkway the number of times a day; determining by the computer from the signals the nan-apparent attribute based, on center of pressure measurements of footsteps of the person; and identifying at an output in communication with the computer the non-apparent attribute determined by the computer, as recited in claim 2. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898